Citation Nr: 1031846	
Decision Date: 08/25/10    Archive Date: 09/01/10

DOCKET NO.  07-01 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 percent 
for an acquired psychiatric disorder prior to August 22, 2007.

2.  Entitlement to an initial evaluation in excess of 30 percent 
for an acquired psychiatric disorder since August 22, 2007.

3.  Entitlement to a total disability rating based on individual 
unemployability (TDIU) prior to August 22, 2007.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Poulson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1967 to April 
1969.

This matter is before the Board of Veterans' Appeals (Board) from 
rating decisions by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Waco, Texas. 

On September 16, 2004, the RO notified the Veteran that it had 
denied service 
connection for posttraumatic stress disorder (PTSD).  A Report of 
Contact dated September 27, 2004 shows that the Veteran called to 
request that his claim be reopened to include PTSD.  In a March 
2005 rating decision, the RO declined to reopen the claim.  In a 
January 2006 rating decision, the RO recharacterized the claim as 
entitlement to service connection for anxiety disorder and 
awarded a 30 percent evaluation, effective March 21, 2005.  The 
RO also denied entitlement to a TDIU.  The RO continued the 30 
percent rating in November 2009.

The Veteran has recent diagnoses of anxiety disorder, depressive 
disorder, and bipolar disorder.  Claims for service connection 
for psychiatric disabilities may encompass claims for service 
connection for all diagnosed psychiatric disabilities.  Clemons 
v. Shinseki, 23 Vet.App. 1, 5 (2009).  Accordingly, the Board has 
recharacterized that issue.

In a July 2008 rating decision, the RO declined to reopen the 
Veteran's claims for erectile dysfunction, bilateral hearing 
loss, lung disease, hypertension, congestive heart failure, and 
coronary artery disease.  The RO also denied service connection 
for diabetic retinopathy and asbestosis, and continued the 20 
percent evaluation for diabetes mellitus with bilateral 
cataracts.  The Veteran timely filed an NOD, but did not perfect 
that appeal.  Therefore, the July 2008 decision is now final.

The issue of entitlement to a TDIU prior to August 22, 2007 is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  Prior to August 22, 2007, the Veteran's acquired psychiatric 
disorder was manifested by occupational and social impairment 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking or mood.

2.  Since August 22, 2007, the Veteran's acquired psychiatric 
disorder has been manifested by total occupational and social 
impairment due to such symptoms as constant anxiety, 
hypervigilance, unprovoked irritability, suicidal ideations, 
social isolation, and GAF scores of 50; a VA provider has 
determined that the Veteran's acquired psychiatric disorder 
prohibits his ability to find and maintain employment.


CONCLUSIONS OF LAW

1.  Prior to August 22, 2007, the criteria for an initial 
evaluation of 70 percent, but no higher, for acquired psychiatric 
disorder have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & 
Supp. 2010); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.130, Diagnostic 
Code 9411 (2009).

2.  Since August 22, 2007, the criteria for an initial evaluation 
of 100 percent for acquired psychiatric disorder have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 
3.321, 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2009).








REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

VA has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2009).

Once service connection is granted the claim is substantiated, 
additional notice is not required, and any defect in the notice 
is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. 
Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  No 
additional discussion of the duty to notify is therefore 
required.  

In any event, the Veteran has neither alleged nor demonstrated 
any prejudice with regard to the content or timing of the notice 
he was supplied.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) 
(reversing prior case law imposing a presumption of prejudice on 
any notice deficiency, and clarifying that the burden of showing 
that an error is harmful, or prejudicial, normally falls upon the 
party attacking the agency's determination); see also Mayfield v. 
Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

VA has obtained service treatment records, assisted the Veteran 
in obtaining evidence, afforded the Veteran physical 
examinations, and obtained medical opinions as to the severity of 
his acquired psychiatric disorder.  The duty to assist extends to 
obtaining Social Security Administration (SSA) records where they 
are relevant to the issue under consideration.  Murinscak v. 
Derwinski, 2 Vet. App. 363 (1992).  The record establishes that 
the Veteran injured his neck in 1991 in a work-related injury, 
and that he has received disability payments since 1993.  It 
appears that these records are not relevant to the acquired 
psychiatric disorder claim.  Hence, it is not necessary to obtain 
SSA records.  All known and available records relevant to the 
issues on appeal have been obtained and associated with the 
Veteran's claim file.

The Veteran is currently incarcerated.  The duty to assist 
incarcerated veterans requires VA to tailor its assistance to 
meet the peculiar circumstances of confinement; as such 
individuals are entitled to the same care and consideration given 
their fellow veterans.  Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).   VA does not have the authority to require a 
correctional institution to release a Veteran so that VA can 
provide him the necessary examination at the closest VA medical 
facility.  See, e.g., 38 U.S.C.A. § 5711.  Nevertheless, VA's 
duty to assist an incarcerated Veteran includes: (1) attempting 
to arrange transportation of the claimant to a VA facility for 
examination; (2) contacting the correctional facility and having 
their medical personnel conduct an examination according to VA 
examination work sheets; or (3) sending a VA or fee-basis 
examiner to the correctional facility to conduct the examination.  
See Bolton, 8 Vet. App. at 191.  

In a letter dated August 2009, the RO informed the Veteran that 
it had requested a psychiatric examination through a private 
medical facility.  One week later, the facility cancelled the 
examination because the Veteran was in jail.  There is no letter 
in the claim file from the prison stating that it could not 
accommodate an examination.  It is not prejudicial to the Veteran 
for the Board to decide this appeal without first scheduling the 
Veteran for another psychiatric examination.  The instant 
decision awards a 70 percent evaluation for an acquired 
psychiatric disorder prior to August 22, 2007, and a 100 percent 
evaluation since August 22, 2007.  An examination and opinion as 
to the current severity of the Veteran's acquired psychiatric 
disorder would not benefit the Veteran's claim in any way. 

II.  Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate 
diagnostic codes identify the various disabilities.  Where there 
is a reasonable doubt as to the degree of disability, such doubt 
shall be resolved in favor of the claimant, and where there is a 
question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates the 
criteria required for that rating.  38 C.F.R. 
§§ 3.102, 4.3, 4.7.  In addition, the Board will consider the 
potential application of the various other provisions of 38 
C.F.R., Parts 3 and 4, whether or not they were raised by the 
veteran, as well as the entire history of the veteran's disorder 
in reaching its decision, as required by Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

In a claim for a greater original rating after an initial award 
of service connection, all of the evidence submitted in support 
of the veteran's claim is to be considered.  See Fenderson v. 
West, 12 Vet. App. 119 (1999); 38 C.F.R. § 4.2.  Separate ratings 
can be assigned for separate periods of time based on the facts 
found, a practice known as "staged" ratings.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  Once the evidence is 
assembled, the Secretary is responsible for determining whether 
the preponderance of the evidence is against the claim.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).   If so, the 
claim is denied; if the evidence is in support of the claim or is 
in equal balance, the claim is allowed.  Id.

Claims for service connection for psychiatric disabilities may 
encompass claims for service connection for all diagnosed 
psychiatric disabilities.  Clemons v. Shinseki, 23 Vet.App. 1, 5 
(2009).

38 C.F.R. § 4.130, Diagnostic Code 9411 evaluates psychiatric 
disorders under the general criteria for a chronic adjustment 
disorder.  38 C.F.R. § 4.130.

A 30 percent evaluation is assigned for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational tasks 
(although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, panic 
attacks (weekly or less often), chronic sleep impairment, mild 
memory loss (such as forgetting names, directions, recent 
events).  38 C.F.R. § 4.130, Diagnostic Codes 9411, 9440.  

A 50 percent evaluation is assigned for occupational and social 
impairment with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of short 
and long-term memory (e.g., retention of only highly learned 
material, forgetting to 
complete tasks); impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty in establishing 
and maintaining effective work and social relationships.

A 70 percent evaluation is assigned for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-continuous 
panic or depression affecting the ability to 
function independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with periods of 
violence); spatial disorientation; neglect of personal appearance 
and hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); inability to establish 
and maintain effective relationships.

A 100 percent evaluation is assigned for total occupational and 
social impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent danger 
of hurting self or others; intermittent inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.

The Global Assessment of Functioning (GAF) is a scale reflecting 
the psychological, social, and occupational functioning on a 
hypothetical continuum of mental-health illness.  See Richard v. 
Brown, 9 Vet. App. 266, 267 (1996), citing the Diagnostic and 
Statistical Manual of Mental Disorders (4th ed.1994).  A score of 
41-50 illustrates "[s]erious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) OR any serious 
impairment in social, occupational, or school functioning (e.g., 
no friends, unable to keep a job)."  A score of 51-60 represents 
"[m]oderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) OR moderate difficulty in 
social, occupational, or school functioning, (e.g., few friends, 
conflicts with peers or co- workers)."  Id.

Prior to August 22, 2007

A March 2003 VA treatment record shows that the Veteran 
reportedly was sleeping well.  He complained of rage attacks.  
During the interview, the Veteran was pleasant at times and tried 
to be cooperative.  He was oriented x 4.  The clinician wrote:  
"Patient is very expansive, flight of ideas, tangential, 
grandiose.  Speech is loud pressured, hyperverbal.  Psychomotor 
activity very restless almost intrusive.  Easily distracted."  A 
GAF score of 55 was given.  The Veteran started taking Lorazepam 
in December 2003.  

A February 2005 mental health record shows that the Veteran 
reportedly sometimes hyperventilated when upset or anxious.  He 
was worried about other people trying to harm him, and described 
a conflicted relationship with his neighbor.  He generally stayed 
home; he had recently gone to a party, but stayed by himself.  He 
had caused a scene at his cousin's wedding.  The Veteran was 
divorced and was not close with his three children.  March 2005 
psychological testing indicated that the Veteran was admitting to 
many symptoms as well as trying to portray himself in a good 
light, and that he may have been exaggerating his symptoms to 
some extent.  An April 2005 mental health report shows that the 
Veteran had rapid speech and told far-fetched stories.  He 
presented with symptoms of anxiety, bizarre thinking, and 
elevated mood.

During an October 2005 VA examination, the Veteran stated that 
his ex-wife, children, and grandchildren refused to talk to him.  
He had only one close friend.  He played computer games and spent 
a lot of time online.  The Veteran described various episodes of 
violence.  Although he denied suicidal and homicidal ideations, 
psychological testing revealed occasional thoughts of not wanting 
to live and hurting others.  The examiner noted that delusions 
were present because the Veteran claimed the police were spying 
on him.  The Veteran indicated that he trusted no one.  The 
Veteran was well groomed, appropriately dressed, and alert.  The 
examiner noted that the Veteran was cooperative and compliant 
until the very end of the interview "when he insisted on knowing 
whether or not he had PTSD."  The Veteran had logical and linear 
thought, and the content of speech was appropriate and well 
connected to the topics of discussion.  Hallucinations were 
absent.  Eye contact was good.  Long-term memory was good, but 
short-term memory was extremely poor.  Obsessions and compulsions 
were absent.  His affect was full and appropriate.  Panic 
symptoms were absent.  Neurovegitative symptoms of depression 
were present with disturbed sleep and anhedonia.  Prominent 
anxiety symptoms included excessive worry and fears.  Impulse 
control was poor.  Effect on motivation and mood was pronounced.  
Insight was poor, while judgment was fair.  Testing revealed no 
evidence of symptom exaggeration.  Axis I diagnoses included 
anxiety disorder not otherwise specified, delusional disorder, 
persecutory type, and depressive disorder not otherwise 
specified.  The Axis II diagnosis was narcissistic personality 
disorder with paranoid traits.  A GAF score of 55 was provided.  
The examiner noted that the Veteran exhibited occasional panic, 
had no close friends, and conflict with peers and family.

A January 2006 VA treatment note shows that the Veteran was 
alert, pleasant, and cooperative.  There was no overt thought 
disorder.  He mentioned that he once heard a voice coming from 
his computer, and that he had bought a lot of things that he did 
not need.  His verbalization was clear, coherent, and logical.  
His mood was anxious.  He denied suicidal and homicidal 
ideations.  The clinician diagnosed bipolar disorder.  A GAF 
score of 51 was given.

The disability picture presented more closely approximates the 
criteria for a 70 percent evaluation for an acquired psychiatric 
disorder during this time period.  Treatment records establish 
some suicidal ideation and problems with memory and cognitive 
skills.  There is no evidence that the Veteran's acquired 
psychiatric disorder impaired his ability to perform activities 
of daily living or caused him to neglect his personal hygiene.  
The October 2002 VA examiner noted the presence of delusions and 
the Veteran reported a single auditory hallucination in January 
2006; however, there is no evidence of persistent delusions or 
hallucinations during this time period.  While he had suicidal 
ideation and impaired impulse control, he was not shown to be in 
persistent danger of hurting himself or others.  Even though he 
had severe occupational and social impairment, he was not shown 
to be totally occupationally and socially impaired.  Moreover, 
the evidence indicates that the Veteran was not completely 
isolated during this time period; he periodically socialized with 
others and had at least one close friend.  Thus, the next higher 
100 percent rating is not warranted.

Consideration has also been given regarding whether the schedular 
evaluation is inadequate, requiring that the RO refer a claim to 
the Chief Benefits Director or the Director, Compensation and 
Pension Service, for consideration of an extra-schedular 
evaluation where a service-connected disability presents an 
exceptional or unusual disability picture with marked 
interference with employment or frequent periods of 
hospitalization that render impractical the application of the 
regular schedular standards. 38 C.F.R. § 3.321(b)(1).  An 
exceptional or unusual disability picture occurs where the 
diagnostic criteria do not reasonably describe or contemplate the 
severity and symptomatology of a veteran's service-connected 
disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If 
there is an exceptional or unusual disability picture, then the 
Board must consider whether the disability picture exhibits other 
factors such as marked interference with employment and frequent 
periods of hospitalization.   Id. at 115-116. When those two 
elements are met, the appeal must be referred for consideration 
of the assignment of an extraschedular rating, otherwise, the 
schedular evaluation is adequate, and referral is not required.  
Id. at 116.

The schedular evaluation for this time period is adequate.  A 
rating in excess of that assigned is provided for certain 
manifestations of the service-connected disorder but the medical 
evidence reflects that those manifestations are not present in 
this case. Additionally, the diagnostic criteria adequately 
describe the severity and symptomatology of the Veteran's 
disability.  The Veteran has not required hospitalization due to 
this service-connected disability.  Marked interference of 
employment during this time period has not been shown, as the 
Veteran has not worked since 1993.  Therefore, the Veteran's 
disability picture is contemplated by the rating schedule and no 
extraschedular referral is required.



Since August 22, 2007

The same doctor who had examined the Veteran in October 2005 
examined him again in August 2007.  The examination report shows 
that the Veteran reported panic, irritability, fatigue, insomnia, 
feeling on edge, fears of passing out/isolation/something 
terrible about to happen, sweating, lump in the throat, 
trembling, weak legs, dizziness, difficulty breathing, and 
head/neck/back pain.  He complained of mild muscle tension, loss 
of concentration, derealization, depersonalization, fears of loss 
of control/cracking up/looking foolish, chest pain, and hot 
flashes/cold chills.  The Veteran also reported hopelessness, 
worthlessness, frustration, health worries, loss of 
interest/motivation/self-image/sleep/sex drive, mild suicidal 
ideation (weekly), inferiority, and guilt.  He indicated that he 
had not worked in 15 years because of breathing problems and 
because his bad temper got him in too much trouble.  The Veteran 
lived alone.  He had many guns and kept a knife nearby.  He spoke 
with his mother, who was in a nursing home, every few days.  He 
rarely saw his cousins.  He saw his brother once a year.  He had 
no contact with his children.  He had no girlfriends.  He 
occasionally visited a neighbor, but no one would visit him.  The 
Veteran reported that he had been riding a motorcycle the past 
few months.  He watched television and played online games all 
day.  He hated to go to sleep because of nightmares.  He reported 
occasional thoughts of not wanting to live.  

During the interview, the Veteran was opinionated and spoke at 
length, which required redirection.  He was adequately groomed, 
appropriately dressed, alert, hyperverbal, and cooperative.  His 
speech was intense with angry content.  He had pressured thought.  
Delusions were present, as well as auditory and visual 
hallucinations.  Eye contact was good.  He was oriented x 4.  
Long-term memory was good, while short-term memory was fair.  
Obsessions and compulsions were absent.  The Veteran's affect was 
labile and inappropriate.  Panic symptoms were absent.  
Neurovegitative symptoms of depression were present.  Impulse 
control was poor.  Effect on motivation and mood were pronounced.  
Insight was far, while judgment was poor.  Testing suggested a 
mild cognitive impairment and some evidence of symptom 
exaggeration.  Axis I diagnoses included anxiety disorder, not 
otherwise specified; depressive disorder, not otherwise 
specified, and cognitive disorder, not otherwise specified.  Axis 
II diagnosis was personality disorder not otherwise specified 
with schizoid, schizotypal, borderline traits.  A GAF score of 50 
was provided.  The examiner noted that the Veteran exhibited 
suicidal ideation and panic, had no friends, was unable to work, 
and had severe conflicts with spouse and peers.  He opined "[i]t 
is less likely than not that the veteran cannot return to his job 
as a journey man electrician because of his excessive anger and 
loss of cognitive skills and self conference [sic]."  The 
examiner determined that the Veteran's prognosis was guarded, and 
that he needed psychotropic medication and cognitive behavioral 
therapy.

A March 2008 VA treatment note shows that the Veteran was a 
member of his church and taught Sunday School.  There were no 
suicidal or homicidal ideations.  He denied hallucinations and 
delusions.  He complained about being alone, and had no contact 
with his children.  He had recently been arrested.  The Veteran 
reported feeling hopeless and helpless.  He reported sleeping 
between 4 and 16 hours per day.  He complained that his thoughts 
raced and he had difficulty calming his mind.  The clinician 
noted that he demonstrated hypervigilance.  The Veteran was alert 
and oriented with appropriate eye contact.  Thoughts were logical 
yet grandiose.  Speech was clear, tangential, and manic.  Mood 
and affect were manic.  Axis I assessments included bipolar I 
disorder, currently manic; anxiety disorder, not otherwise 
specified; and substance abuse disorder.  The Axis II diagnosis 
was personality disorder, not otherwise specified (Cluster B 
traits).  A GAF score of 50 was provided.

A treatment note dated later that month shows that the Veteran 
rambled on about geologic phenomena and other topics unrelated to 
the purpose of his visit. He complained about having problems 
with sleep "at times."  His mood was tangential and expansive 
with loud pressured speech.  He was rude and intimidating, 
hostile about wanting Valium, narcissistic, and grandiose.  Dress 
and grooming were appropriate.  He was oriented x 4.  The 
clinician noted that the Veteran's symptoms were suggestive of 
bipolar with personality disorder.  A GAF score of 50 was given.

The evidence supports a grant of a 100 percent disability rating 
for the Veteran's service-connected acquired psychiatric disorder 
for this time period.  A VA medical professional has determined 
that the Veteran is unemployable, and his most recent GAF scores 
place him in the category of having serious impairment in social, 
occupational or school functioning (e.g., unable to keep a job).  
The evidence shows that the Veteran's service-connected acquired 
psychiatric disorder results in total occupational and social 
impairment.  Accordingly, the assignment of a 100 percent 
disability rating for service-connected acquired psychiatric 
disorder is warranted.


ORDER

Entitlement to an initial evaluation of 70 percent, but no 
higher, for an acquired psychiatric disorder prior to August 22, 
2007 is granted.

Entitlement to an initial evaluation of 100 percent for an 
acquired psychiatric disorder since August 22, 2007 is granted.


REMAND

The Board is granting a 100 percent evaluation for an acquired 
psychiatric disorder  since August 22, 2007, which renders the 
claim for a TDIU for this time period moot. See Green v. West, 11 
Vet. App. 472 (1998) (citing Vettese v. Brown, 7 Vet. App. 31, 
34- 35 (1994) (a claim for TDIU presupposes that the rating for 
the condition is less than 100 percent); VAOGCPrec. Op. No. 6-99, 
64 Fed. Reg. 52375 (1999) (a claim for TDIU may not be considered 
when a schedular 100-percent rating is already in effect).

VA regulations allow for the assignment of a TDIU rating when a 
veteran is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, and the 
veteran has certain combinations of ratings for service-connected 
disabilities.  If there is only one such disability, that 
disability must be ratable at 60 percent or more.  If there are 
two or more disabilities, there must be at least one disability 
ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or more.  
38 C.F.R. § 4.16(a).  Even if service-connected disabilities fail 
to meet the percentage standards set forth in 38 C.F.R. § 
4.16(a), referral to the Director of the VA Compensation and 
Pension Service for extraschedular consideration of a TDIU rating 
is warranted if the veteran nonetheless is unable to secure or 
follow a substantially gainful occupation as a result of service-
connected disabilities.  38 C.F.R. § 4.16(b).  Marginal 
employment shall not be considered substantially gainful 
employment.  38 C.F.R. § 4.16(a).

The central inquiry is whether the Veteran's service-connected 
disabilities alone are of sufficient severity to produce 
unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 
(1993).  Neither nonservice-connected disabilities nor advancing 
age may be considered in the determination.  38 C.F.R. §§ 3.341, 
4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

The Veteran submitted to a July 2007 VA joints examination to 
consider the effect his disabilities have on employment.  The 
July 2007 VA examiner opined that the Veteran's service-connected 
and nonservice-connected disabilities "as a whole and 
individually affect the veteran's ability to obtain and maintain 
gainful employment."  He determined that the neither the 
Veteran's diabetes nor the peripheral neuropathy of his 
extremities prevented the Veteran from being gainfully employed 
for light or heavy duty in his normal occupational environment.  
He did not consider the Veteran's acquired psychiatric disorder.  
Thus, a VA medical opinion has not yet been obtained as to 
whether or not the Veteran's service-connected disabilities in 
combination rendered him unemployable during the applicable time 
period.

The Veteran's claim for a TDIU must be remanded for an addendum 
to the July 2007 VA joints examination.  VA may not reject the 
Veteran's TDIU claim without producing evidence, as distinguished 
from mere conjecture, that the Veteran's disabilities do not 
prevent him from performing work that would produce sufficient 
income to be other than marginal.  Friscia v. Brown, 7 Vet. App. 
294 (1995).  This may include an examination, which includes an 
opinion as to what, if any, affect the Veteran's service-
connected disabilities have on his ability to work.  Id. at 297.

The examination noted above is insufficient upon which to make an 
appellate determination.  See Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991) (noting that when the Board determines that the 
medical evidence of record is insufficient or of doubtful weight 
or credibility, the Board may supplement the record by seeking an 
advisory opinion or ordering a medical examination).

In view of the above, the Board finds that the case should be 
returned for an addendum opinion that addresses the impact of the 
Veteran's diabetes, peripheral neuropathy of the upper and lower 
extremities, and acquired psychiatric disorder together on his 
employability.

During his October 2005 VA examination, the Veteran stated that 
he received disability benefits from the Social Security 
Administration (SSA).  Such records could be relevant to the 
Veteran's TDIU claim.  These records are not on file and must be 
obtained.  See Murincsak v. Derwinski, 2 Vet. App. 363, 372 
(1992).

Accordingly, the case is REMANDED for the following action:

1.	Once a signed release is received from 
the Veteran, obtain outstanding federal 
treatment records from the Texas 
Department of Corrections.  A copy of 
any negative response(s) should be 
included in the claim file.

2.	Contact the SSA and obtain and 
associate with the claim file copies of 
the Veteran's records regarding SSA 
benefits, including any SSA 
administrative decisions (favorable or 
unfavorable) and the medical records 
upon which the decisions were based.   

3.	Return the July 2007 VA joints 
examination report to the examiner who 
conducted it.  Ask the examiner to 
closely review the entire record and to 
prepare an addendum addressing the 
impact of all of the Veteran's service-
connected disabilities on his 
employability for the time period prior 
to August 22, 2007.  The examiner 
should opine as to whether it is at 
least as likely as not that the 
Veteran's service-connected 
disabilities alone, without 
consideration of his nonservice-
connected disabilities and age, 
rendered him unable to secure or follow 
a substantially gainful occupation 
during this time period, taking into 
account his education and employment 
background.  

The examiner is notified that for the 
time period prior to August 22, 2007, 
the Veteran was service-connected for 
an acquired psychiatric disorder, rated 
as 70 percent disabling; diabetes, 
rated as 20 percent disabling; 
peripheral neuropathy of the upper 
extremities, rated as 10 percent 
disabling for each arm; and peripheral 
neuropathy of the lower extremities, 
rated as 10 percent disabling for each 
leg; and that all the service-connected 
disabilities must be considered.

If the examiner who conducted the July 
2007 VA examination cannot be found, 
obtain an opinion from an appropriate 
medical professional to determine the 
impact of all of the Veteran's service-
connected disabilities on his 
employability for the time period prior 
to August 22, 2007.  The claim folder 
must be made available to the examiner 
for review in conjunction with the 
examination.  

The examiner must provide a detailed 
rationale for all opinions.

4.	Following completion of the development 
requested, readjudicate the Veteran's 
claim.  If the benefit sought on appeal 
remains denied, the Veteran and his 
representative should be provided with 
a supplemental statement of the case 
(SSOC), and an appropriate period of 
time allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


